Citation Nr: 1418746	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2004 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2010, the Veteran cancelled his request for a Board hearing.

In November 2010 and in June 2012, the Board remanded the claims for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for a bilateral knee disability, which is manifested by joint pain.

The service treatment records show that from 2004 to 2007 the Veteran was treated for knee problems.  In July 2007, a Medical Evaluation Board determined that the Veteran was unfit for duty and recommended separation from service due to bilateral knee pain, which was due to stress changes and retropatellar pain syndrome.  

After service, VA examinations in 2007, in 2009, and in 2013 document pain without an underlying pathology.




As the Veteran served in the Persian Gulf, as the symptoms of joint pain may relate to an undiagnosed illness or a medically unexplained chronic multi-symptom illness, and as the record is insufficient to decide the claims under the applicable theories of service connection, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether the knee joint pain is attributable to a known clinical diagnosis, and, if not,  

b).  Whether knee joint pain is a manifestation of an undiagnosed illness due to the Veteran's participation in Desert Shield/Storm in Southwest Asia from December 23, 1990, to April 14, 1991. 

The Veteran's file must be provided to the VA examiner for review.  

3.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



